 1

 2

 3                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 4

 5
                                                                         Oct 09, 2018
                                                                             SEAN F. MCAVOY, CLERK
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7

 8   SHAYNE LARGE,                                  No.    4:18-CV-05104-EFS

 9                               Plaintiff,
                                                    ORDER DISMISSING CASE AGAINST
10                 v.                               TRANS UNION, LLC

11   NC FINANCIAL SOLUTIONS OF
     ILLINOIS d/b/a NET CREDIT;
12   TRANS UNION, LLC; AND
     EXPERIAN INFORMATION SOLUTIONS,
13
     INC.,
14
                                 Defendants.
15

16
            On September 27, 2018, the parties filed a Stipulation of Dismissal With Prejudice
17
     Between Plaintiff and Defendant Trans Union, LLC Only, ECF No. 20. Plaintiff Shayne
18
     Large and Defendant Trans Union LLC state that they “stipulate and agree that all matters
19
     herein between them have been compromised and settled, and that Plaintiff’s cause against
20
     Trans Union only should be dismissed, with prejudice, with each party to bear its own costs
21
     and attorneys’ fees.” Id. As such, consistent with the parties’ agreement and Federal Rule
22

23   of Civil Procedure 41(a)(2), IT IS HEREBY ORDERED:

24          1.     The parties’ Stipulation of Dismissal With Prejudice Between Plaintiff And

25                 Defendant Trans Union, LLC Only, ECF No. 20, is GRANTED.

26




     ORDER DISMISSING CASE - 1
 1             2.        All    claims       against       Trans       Union,   LLC   are   DISMISSED   WITH

 2                       PREJUDICE,1 with both parties to bear their own costs and attorney fees.
 3             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and provide
 4
     copies to all counsel.
 5
               DATED this 9th day of October 2018.
 6

 7                                                   s/Edward F. Shea
                                                    EDWARD F. SHEA
 8                                          Senior United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   1 This Order does not dismiss matters between Plaintiff and Defendant NC Financial Solutions of
     Illinois d/b/a Net Credit or Experian Information Solutions, Inc.

     Q:\EFS\Civil\2018\18-5104.Large.Order Stipulated Dismissal.Lc02.docx

     ORDER DISMISSING CASE - 2
